                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    U.S. BANK, N.A.,                                     CASE NO. C19-0074-JCC
10                           Plaintiff,                    MINUTE ORDER
11               v.

12    THE GLOGOWSKI LAW FIRM, PLLC d/b/a
      ALLEGIANT LAW GROUP, and KATRINA
13    GLOGOWSKI,
14                           Defendants.
15

16          The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to extend expert
19   disclosure deadlines (Dkt. No. 33). Having reviewed the motion, the Court GRANTS the motion
20   and ORDERS that (1) the deadline for expert testimony disclosure is January 7, 2020, and that
21   (2) the deadline for rebuttal expert disclosures and reports is January 31, 2020. All other
22   deadlines, including the trial date, shall remain the same.
23          //
24          //
25          //
26          //

     MINUTE ORDER
     C19-0074-JCC
     PAGE - 1
 1        DATED this 30th day of October 2019.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0074-JCC
     PAGE - 2
